Exhibit 10.10

EXECUTION VERSION

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of August 18, 2009 (this “Sixth
Amendment”), among COOPER-STANDARD HOLDINGS INC., a Delaware corporation (f/k/a
CSA Acquisition Corp.) (“Holdings”), COOPER-STANDARD AUTOMOTIVE INC., an Ohio
corporation (the “U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, a
corporation organized under the laws of Ontario (the “Canadian Borrower”),
COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V. (f/k/a STEFFENS BEHEER
BV), a company incorporated under the laws of The Netherlands (the “Dutch
Borrower” and together with the U.S. Borrower and the Canadian Borrower, the
“Borrowers” and each a “Borrower”), various LENDERS party to the Credit
Agreement referred to below, and DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”),
as Administrative Agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meaning provided to such terms in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, Holdings, the U.S. Borrower, the Canadian Borrower, the Dutch Borrower
(collectively, the “Credit Agreement Parties”), various Lenders, the
Administrative Agent and certain other Agents have entered into a Credit
Agreement, dated as of December 23, 2004 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);

WHEREAS, Holdings, the U.S. Borrower, U.S. Finco and each U.S. Subsidiary of the
U.S. Borrower (collectively, the “U.S. Debtors”) have filed voluntary petitions
with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) initiating their respective cases under Chapter 11 of the
Bankruptcy Code (the cases of Holdings, the U.S. Borrower and the U.S.
Subsidiaries of the U.S. Borrower, each a “U.S. Case” and collectively, the
“U.S. Cases”) and shall continue in the possession of their assets and in the
management of their business pursuant to Sections 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, the Canadian Borrower has commenced proceedings (the “Canadian Case”;
together with the U.S. Cases, the “Cases”) in the Ontario Superior Court of
Justice (Commercial List) (the “Canadian Court”) pursuant to Canada’s Companies’
Creditors Arrangement Act, R.S.C. 1985, c. C-36 (the “CCAA”);

WHEREAS, neither the Dutch Borrower nor any Foreign Subsidiary of the U.S.
Borrower (other than the Canadian Debtor) is or shall be debtors-in-possession
in the Cases;

WHEREAS, in connection with the Cases, Holdings, the U.S. Borrower, the Canadian
Borrower, various Lenders, DBTCA, as administrative agent and certain other
agents have entered into a Debtor-in-Possession Credit Agreement, dated as of
August 5, 2009 (as amended, modified and/or supplemented from time to time, the
“DIP Credit Agreement”),

WHEREAS, the Credit Agreement Parties have requested that the Lenders agree to
amend the Credit Agreement and the other Credit Documents and provide the
consents and make the other agreements, all as provided herein;

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Credit Agreement Parties, and the Lenders hereby
agree as follows:

ARTICLE 1

Amendments

Section 2.01. Section 13.06(b) of the Credit Agreement is hereby amended to read
in its entirety as follows:

“(b) Each of the Lenders agrees that, except as provided in this Agreement, if
it should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise), which is applicable to the payment of the
principal (or Face Amount, as applicable) of, or interest on, the Loans, Unpaid
Drawings, RL Commitment Commission or other Fees, in each case of a particular
Tranche, of a sum which with respect to the related sum or sums received by
other Lenders is in a greater proportion than the total of such Obligations of
such Tranche then owed and due to such Lender bears to the total of such
Obligations of such Tranche then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall be
assigned for cash without recourse or warranty from the other Lenders an
interest in the Obligations of such Tranche of the respective Credit Party to
such Lenders in such amount as shall result in a proportional holding by all the
Lenders of such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.”

Section 2.02. Each Lender, by execution hereof, acknowledges and agrees that the
filing of the U.S. Cases constituted a Sharing Event and that the purchases and
sales of participations on the date of the occurrence of such Sharing Event as
contemplated by Section 2.14 of the Credit Agreement have automatically
occurred. Each Lender, by execution hereof, further acknowledges and agrees as
follows:

(a) participations made under Section 2.14(c)(i) and (ii) of the Credit
Agreement shall upon the effectiveness of this Sixth Amendment automatically be
terminated with effect retroactive to the date of such Sharing Event;

(b) the only Letters of Credit outstanding are Dollar Facility Letters of Credit
and therefore only Dollar Facility RL Lenders (and not Multicurrency Facility RL
Lenders or Dual Borrower Dual Currency Facility RL Lenders) shall be required to
fund amounts into Special Reserve Accounts pursuant to Section 2.14(d) of the
Credit Agreement, which fundings shall be required to be made upon the
effectiveness of this Sixth Amendment, and the amount so funded by each Dollar
Facility RL Lender shall be its Dollar Facility RL Percentage of the undrawn
face amount of each Letter of Credit outstanding and undrawn on the date of the
occurrence of such Sharing Event and interest shall be required to be paid
pursuant to Section 2.14(d) of the Credit Agreement on amounts funded into
Special Reserve Accounts only if, on or after the date of the Sharing Event, an
amount is drawn under an outstanding Letter of Credit and then only for the
period from the date of such drawing to the date on which such amount shall be
paid to the Administrative Agent at a rate per annum equal to the daily average
Federal Funds Rate (determined on the basis of the actual number of days and a
360-day year);

 

- 2 -



--------------------------------------------------------------------------------

(c) participations purchased and sold under Section 2.14(e) shall upon the
effectiveness of this Sixth Amendment be reallocated among the Lenders as though
the term “CAM Sharing Percentage” were defined as follows:

“CAM Exchange Percentage” shall mean, as to each Lender, a fraction, expressed
as a decimal, in each case determined on the date of occurrence of a Sharing
Event (but before giving effect to any actions to occur on such date pursuant to
Section 2.14, except with respect to (x) the payment by any Lender to the
Administrative Agent of the amount required to be paid by it pursuant to the
first sentence of Section 2.14(d) (which amount shall be transferred by the
Administrative Agent into a Special Reserve Account) or (y) the failure by any
Lender to make such payment) of which:

(a) the numerator shall be the sum of:

(i) the aggregate outstanding principal amount (or, Face Amount, as applicable)
of all Revolving Loans of such Lender (taking the U.S. Dollar Equivalents of any
amounts expressed in Canadian Dollars or Euros on the date of the occurrence of
the Sharing Event),

(ii)(A) the RL Percentage of such Lender of (x) the aggregate outstanding
principal amount of all Swingline Loans and (y) the aggregate amount of Letter
of Credit Outstandings, minus (B) if such Lender has failed to pay to the
Administrative Agent the amount required to be paid by it pursuant to the first
sentence of Section 2.14(d) (which amount shall be transferred by the
Administrative Agent into a Special Reserve Account), the amount that such
Lender was required to pay to the Administrative Agent pursuant to the first
sentence of Section 2.14(d) that was not so paid to the Administrative Agent,
and

(iii) the aggregate principal amount (or, Face Amount, as applicable) of all
outstanding Term Loans of such Lender (taking the U.S. Dollar Equivalents of any
amounts expressed in Canadian Dollars or Euros on the date of the occurrence of
the Sharing Event), and

(b) the denominator of which shall be the sum of:

(i) the aggregate outstanding principal (or, Face Amount, as applicable) of all
Revolving Loans (taking the U.S. Dollar Equivalents of any amounts expressed in
Canadian Dollars or Euros on the date of the occurrence of the Sharing Event),

(ii)(A) the sum of (x) the aggregate outstanding principal amount of all
Swingline Loans and (y) the aggregate amount of Letter of Credit Outstandings,
minus (B) if any Lender has failed to pay to the Administrative Agent the amount
required to be paid by it pursuant to the first sentence of Section 2.14(d)
(which amount shall be transferred by the Administrative Agent into a Special
Reserve Account), the aggregate of all such amounts that all such Lenders were
required to pay to the Administrative Agent pursuant to the first sentence of
Section 2.14(d) that were not so paid to the Administrative Agent, and

 

- 3 -



--------------------------------------------------------------------------------

(iii) the aggregate principal amount (or, Face Amount, as applicable) of all
outstanding Term Loans of all Lenders (taking the U.S. Dollar Equivalents of any
amounts expressed in Canadian Dollars or Euros on the date of the occurrence of
the Sharing Event).

(d) references in Sections 2.14(f) and (g) of the Credit Agreement to “RL
Lenders” and “RL Percentage” shall be construed to be references instead to
“Dollar Facility RL Lenders” and “Dollar Facility RL Percentages”, respectively;

(e) all participations so purchased in Loans under Section 2.14 of the Credit
Agreement after the termination and/or reallocation thereof under this Sixth
Amendment, shall, upon the effectiveness of this Sixth Amendment, automatically
be elevated to direct assignments of the relevant Loans.

Each Lender further authorizes the Administrative Agent to make all future
payments under the Credit Agreement after giving effect to the participations
and assignments as described above. The Administrative Agent shall make
adjustments to the Register in accordance with Section 13.17 of the Credit
Agreement.

Section 2.03. Each Lender, by execution hereof, agrees that, the Intercompany
Subordination Agreement is hereby amended, so that upon the effectiveness of
this Sixth Amendment and retroactively effective from the first date after the
initial extension of credit under the DIP Credit Agreement through the date upon
which all commitments thereunder have terminated and all Obligations (as therein
defined) have been paid in full in cash, the obligations of each Party (as
defined in the Intercompany Subordination Agreement) pursuant to the
Intercompany Subordination Agreement shall be suspended and the failure of any
such Party to comply with any such obligation shall not constitute a Default.

ARTICLE 3

Miscellaneous

Section 3.01. Conditions to Effectiveness. This Sixth Amendment shall become
effective on the date (the “Sixth Amendment Effective Date”) on which the
Administrative Agent shall have received this Sixth Amendment, executed and
delivered by a duly authorized officer of each of Holdings, each Borrower and
the Required Lenders.

Section 3.02. Continuing Effect; No Other Waivers or Amendments. This Sixth
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of Holdings, any Borrower or any other
Subsidiary of Holdings that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly waived hereby, the provisions of the Credit Agreement and the other
Credit Documents are and shall remain in full force and effect in accordance
with their terms.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.03. Counterparts. This Sixth Amendment may be executed in any number
of separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 3.04. Payment of Fees and Expenses. The Borrowers agree to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and reasonable expenses incurred in connection with this Sixth Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.

Section 3.05. References to the Credit Agreement. From and after the Sixth
Amendment Effective Date, all references in the Credit Agreement and each of the
other Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement as modified hereby.

Section 3.06. GOVERNING LAW. THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT
ANY CHOICE OF LAW PRINCIPAL THAT WOULD REQUIRE THE APPLICATION OF A LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK).

* * *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

COOPER-STANDARD HOLDINGS, INC.

(f/k/a CSA Acquisition Corp.)

By:  

/s/ Edward A. Hasler

 

Name: Edward A. Hasler

Title: Vice Chairman

COOPER-STANDARD AUTOMOTIVE INC. By:  

/s/ Edward A. Hasler

 

Name: Edward A. Hasler

Title: Vice Chairman

COOPER-STANDARD AUTOMOTIVE CANADA LIMITED By:  

/s/ Edward A. Hasler

 

Name: Edward A. Hasler

Title: Vice Chairman

COOPER-STANDARD AUTOMOTIVE

INTERNATIONAL HOLDINGS B.V.

(f/k/a STEFFENS BEHEER BV)

By:  

/s/ Robert C. Johnson

 

Name: Robert C. Johnson

Title: Director



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as a Lender

By:  

/s/ Valerie Shapiro

 

Name: Valerie Shapiro

Title: Vice President

By:  

/s/ Omayra Laucella

 

Name: Omayra Laucella

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF DECEMBER 23, 2004, AMONG COOPER-STANDARD
AUTOMOTIVE INC., COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, THE LENDERS FROM
TIME TO TIME PART THERETO AND DEUTSCHE BANK TRUST COMPANY AMERICAS AS
ADMINISTRATIVE AGENT By:  

 

Name:   Title:  